Title: From Thomas Jefferson to John Browne, 3 February 1781
From: Jefferson, Thomas
To: Browne, John



Sir
Richmond Feby. 3d. 1781

I have last night received such a representation of the condition the Southern Army, is like to be in, for want of provisions as to give serious apprehensions, that it may be obliged to retire into this State, and of course to draw the Southern enemy into it. It therefore becomes absolutely necessary that whatever pork can be procured, should be laid in on the Roanoke, and that the forces and posts within this State be subsisted on beef. For this purpose it will be proper that you immediately appoint a deputy in each county with orders to furnish you without delay with all the beef that can be eaten, and put up and prepare by feeding what may be necessary to continue the Subsistence of these posts through the winter.
I am Sir Your Humble Servt.,

Th: Jefferson

